DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 15-19 are drawn to the non-elected inventions in election mailed 6/27/2022.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites wherein the body synthetic material and the fastener synthetic material are different synthetic plastics, which is not described in the specification.  Applicant recites materials for the body synthetic material and fastener synthetic material but is silent on them being different from each other.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the support part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poulakis (U.S. 2014/0053377).
Examiner’s note concerning claims 1-4, claims 1-4 have limitations directed to a product-by-process claim wherein the process relied upon is “bonding” and “molding”.  This limitation is not given any patentable weight since the structural limitations of the claimed product are met and therefore it has been held that if the product defined in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made from a different process.  See In re Thorpe, 77 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
As for Claim 1, Poulakis discloses a connecting part, comprising:
a base body (21) of a body synthetic material:
a unitary, one-piece fastening part (7) of a fastener synthetic material and having at
least one of adhesive or hooking elements (11) on one side of said fastening part and
constituting a component of a contact fastener on a first side of said base body (see Fig. 1), said
synthetic materials being intrinsically bonded (see Examiners Note) with one another along at least one planar extending connection surface by forming a common molten mass, by being molded
directly and by being in direct contact with one another without other structure between
said synthetic materials (see Examiners Note); and
an anchor (45) on a second side said base body capable of fixing said base body with
said fastening part thereon to a structure, said second side being opposite said first
side (see Fig. 10).
2. A connecting part according to claim 1 wherein said base body (21) comprises a round disk (see Fig. 1 or 3 which disclose the mesh perimeter as a round disk); and said anchor comprises an anchoring stud (stud of 45) projecting from a central region of said round disk as an integral part thereof capable of retaining engagement with the structure (see Fig. 10).
3. A connecting part according to claim 2 wherein said anchoring stud comprises at least one laterally protruding retaining element (47) on said anchoring stud (see fig. 10).
4. A connecting part according to claim 3 wherein said retaining element comprises at least one of catches (catch of 47) projecting laterally and diametrically relative to one another or an outer thread (see Fig. 10).
13. (New) A connecting part according to claim 1 wherein the body synthetic material and the fastener synthetic material are different synthetic plastics (see para [0025]).
14. (New) A connecting part according to claim 13 wherein the support part (9) comprises a knitted or woven fabric with the adhesive or hooking elements formed from filaments of the knitted or woven fabric (see Fig. 1).
Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Poulakis does not appear to disclose that its hook elements are intrinsically bonded with the base by a common molten mass as recited in claim 1, Examiner has addressed that the limitation is product by process (see Examiner’s note provided herein.).
In response to Applicant’s argument that Poulakis fails to disclose the limitations of claim 2, Examiner respectfully disagrees and discloses the claimed limitation in rejection provided herein.
In response to Applicant’s argument that Poulakis fails to disclose the limitations of claim 3, Examiner respectfully disagrees and discloses the claimed limitation in rejection provided herein.  Examiner notes that structure does not have to be integral of a structure to extend form a structure.  Poulakis discloses many components which functions together and therefore the stud 45 extends form disk of 21).
In response to Applicant’s argument that Poulakis fails to disclose the limitations of claim 4, Examiner respectfully disagrees and discloses the claimed limitation in rejection provided herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677